This matter involves only the sound discretion of the trial judge, which, in my opinion, was exercised soundly. That was the effect of the later Michigan case, the New Jersey case, the Wisconsin case and the South Dakota case, in which cases I heartily concur with the reasoning, but which the majority seem to reject.
There is only one thing in which I disagree with the order of the trial judge, which was in fixing an upset price below which he would not confirm any sale of the property in question, which is beyond his power.
In my opinion, the order directing a resale made by the trial court without fixing any minimum price should be affirmed.
For these reasons, I dissent.
BLAKE and GERAGHTY, JJ., concur with HOLCOMB, J. *Page 287